DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 08/17/2021.  Claims 1, 5, 6, 11, 14 and 18 have been amended and no claims added.  Claims 1-20 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 08/17/2021, in the first page of remarks, with respect to the feature of three additional lumens each ending with a port at a continuous volume as claimed have been considered have been fully considered and are persuasive in that Examiner acknowledges that 82 of Kotmel does not end in a port at the continuous volume thereof.  However, upon further consideration, a new ground(s) of rejection is made in view of Angelo S. Catalani, US 5,146,916 as detailed below, specifically in that Catalani teaches a further lumen ending in a port at a volume above an endotracheal cuff, thus when combined with Kotmel would result in the claimed invention..

Applicant's arguments filed 08/17/2021 in the second page of Remarks have been fully considered but they are not persuasive. 
In the second page of Remarks, Applicant raises the issue that an outlet means a port that provide an efflux out of the lumen and that this is opposite to the action of removing secretions, because by removing secretions one generates an influx into the lumen.  Examiner respectfully contends that the corresponding limitation, understood to be that a lumen is ‘for venting from said volume” does not impose a frame of reference whereby venting is entirely outward of the lumen, and rather that as claimed, and in light of Applicant’s disclosure wherein venting is by way of transport through a lumen, the venting may comprise both influx and efflux. 
Applicant raises the issue that The Examiner refers to a volume between the vocal cords and trachea, but the vocal cords are in the trachea, or at least define its beginning, and so it is not understood to which volume the Examiner is referring.  Examiner respectfully points out that the corresponding volume in Kotmel is that of the entire airway below the glottis including between the vocal cords and trachea as per Paragraph 22 thereof.
Applicant raises the issue that irrigation lumen 76 is certainly not disclosed in Kotmel as being in communication with port 15.Exameinr respectfully points out that 15 of Kotmel is not referred to in the outstanding rejections or herein.
Applicant raises the issue that Frass is not found to explain that air within 11 and 14 is travelling from the lungs to the trachea.  Examiner respectfully maintains that communication to and from the lungs via the trachea is inherent in the art of endotracheal tubes. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 



Claim 1-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robert Kotmel, US 2002/0014238 in view of Angelo S. Catalani, US 5,146,916
Regarding claim 1, Kotmel discloses a tracheal tube (Figure 1, device 10 as per Paragraph 22, particularly the embodiment having the cross section of Figure 4), comprising a main lumen (18) for delivering a breathing gas into a lung of a patient (as during intubation and ventilation as per Paragraph 3) a cuff (20)  mounted at a distal end of the tracheal tube (the clinician-distal end), to be located in the subglottal region of the patient (located in the trachea as recited) a cuff inflation lumen (80 in Figure 4 as per Paragraph 27) for inflating said cuff (as detailed in paragraph 23 regarding an alternate embodiment of the inflation lumen) and two additional lumens (76, 78), other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume (the volume being the entire airway below the glottis including between the vocal cords and trachea as per Paragraph 22, 76 being an irrigation lumen), for suctioning liquid from said volume (78 being an aspiration lumen), and for venting said volume (78 being an aspiration lumen thus venting in the sense of providing an outlet for liquid) wherein said volume is extends within the subglottal region (in the trachea as per paragraph 22 thus in the subglottal region) from said cuff and the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use) wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port, as shown in Figure 1 wherein the cuff inflation lumens terminate at the upper end as depicted)  at said volume (the irrigation port and  the aspiration lumen each being in direct communication with said volume,) outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual .  While Kotmel discloses two lumens as claimed, Kotmel does not disclose a third or further  additional lumens, other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume, for suctioning liquid from said volume, and for venting said volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient, wherein each of said at least three additional lumens ends with a port at said volume and outside any cuff of the tracheal tube.
Catalani teaches a lumen (Figure 1, cannula 7 as per Column 2, lines 57-65) of a tracheal tube (1 of Catalani as per Column 2, lines 36-40) other than the main lumen (the lumen of tube 2 as per Column 2, lines 40-45 in Catalani) and cuff inflation lumen (5 of Catalani), configured for delivering liquid to a continuous volume (drug delivery as per Column 4, lines 30-35), wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient (above cuff 4 in Catalani as in use, Catalani being drawn to an endotracheal tube), wherein said at least three additional lumens ends with a port (any unit of holes 14 above or to the clinician-proximal of cuff 14 as per Column 3, lines 30-35 of Catalani) at said volume and outside any cuff of the tracheal tube (being above and outside of cuff 4).
Catalani and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify tube of Kotmel to further comprise the drug delivery lumen of Catalani thus resulting in Kotmel comprising at least three additional lumens (76 and 78 of Kotmel and 7 of Catalani) other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume, for suctioning liquid from said volume, and for venting said volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient, wherein each of said at least three additional lumens ends with a port at said volume and outside any cuff of the tracheal tube.  It 
Regarding claim 2, said at least three additional lumens are arranged in a wall of said main lumen (as shown in Figure 4 of Kotmel, being disposed between inner and outer concentric walls of 70 and as per Paragraph 27), such that one additional lumen (78 of Kotmel) is located at one side of said main lumen (the upper side as shown in Figure 4), and two additional lumens (76 of Kotmel and 7 of Catalani as detailed above) are located generally opposite to said one side of said main lumen (by way of 76 of Kotmel, 76 of Kotmel being generally on the lower side as depicted and as necessitated by being formed between coaxial tubes by an annular lumen that is divided and taking the relative 12 o-clock position of 7 of Catalani as shown in Figure 3 thereof to be maintained in the modified Kotmel).
Regarding claim 3, said one additional lumen is configured for said venting (78 being an aspiration lumen as per Paragraph 37 of Kotmel), and said two additional lumens are configured for said delivery (76 being an irrigation lumen, communicating with a region to be irrigated and 7 of Catalani being for drug delivery) of said liquid and said suctioning (being for delivery of liquid as a precursor to suctioning) of said liquid.
Regarding claim 4, a proximal end (the clinician proximal end of 76, having connector 41 as per Paragraph 24) of one of said at least three additional lumens is constructed for selective connection to a suction source or to a liquid source (configured for connection to a liquid source).
Regarding claim 5, a proximal end of one lumen of said at least three additional lumens (the clinician proximal end of 82, shown at 32 in Figure 1 where 32 is diverged from 12, as per Paragraph 23) is constructed for selective connection to the atmosphere or to an analyzing device for analyzing the composition of air leaking from the lungs into said subglottal region (constructed for selective connection to the atmosphere, as when not coupled to a pressure source) and entering a respective port of said one lumen (the port of 82) within said volume
Regarding claim 6, Kotmel discloses a system (the assembly of 10 and 150 in Figure 17 as per Paragraphs 22 and 31) for use during ventilation of a patient through a trachea, the system comprising an tracheal tube  (Figure 1, device 10 as per Paragraph 22, particularly the embodiment having the cross section of Figure 4) connectable to a mechanical ventilator (connectable via 16 as recited to the mechanical ventilation system recited in Paragraph 22), the tracheal tube having a main lumen (18) for delivering a breathing gas from said mechanical ventilator into a lung of the patient,  a cuff (20) mounted at a distal end of the tracheal tube (the clinician-distal end), to be located in the subglottal region of the patient (located in the trachea as recited), a cuff inflation lumen for inflating said cuff (80 in Figure 4 as per Paragraph 27) and two additional lumens (76 and ) other than said main lumen and said cuff inflation lumen, and a controller (Figure 7, 152 as per Paragraph 31) configured for performing via said at least three additional lumens a delivery of liquid to a continuous volume (the subglottal region, irrigation being as recited within the trachea), a suctioning of liquid from said volume (vacuum disposal as recited), and a venting said volume (ventilation, in cooperation with the ventilator, particularly by operation by the controller to pressurize cuffs for sealing) extends within the subglottal region (the volume being the entire airway below the glottis including between the vocal cords and trachea in the trachea as per paragraph 22 thus in the subglottal region) from said cuff to the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use) wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port)  outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual cuff, as shown in Figure 1).  While Kotmel discloses two lumens as claimed, Kotmel does not disclose a third or further  additional lumens, other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume, for suctioning liquid from said volume, and for venting said volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient, wherein each of said at least three additional lumens ends with a port at said volume and outside any cuff of the tracheal tube.
Catalani teaches a lumen (Figure 1, cannula 7 as per Column 2, lines 57-65) of a tracheal tube (1 of Catalani as per Column 2, lines 36-40) other than the main lumen (the lumen of tube 2 as per Column 2, lines 40-45 in Catalani) and cuff inflation lumen (5 of Catalani), configured for delivering liquid to a continuous volume (drug delivery as per Column 4, lines 30-35), wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient (above cuff 4 in Catalani as in use, Catalani being drawn to an endotracheal tube), wherein said at least three additional lumens ends with a port (any unit of holes 14 above or to the clinician-proximal of cuff 14 as per Column 3, lines 30-35 of Catalani) at said volume and outside any cuff of the tracheal tube (being above and outside of cuff 4).
Catalani and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify tube of Kotmel to further comprise the drug delivery lumen of Catalani thus resulting in Kotmel comprising at least three additional lumens (76 and 78 of Kotmel and 7 of Catalani) other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume, for suctioning liquid from said volume, and for venting said volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient, wherein each of said at least three additional lumens ends with a port at said volume and outside any cuff of the tracheal tube.  It would have been obvious to do so for the purpose, as taught by Catalani in Column 3 lines 18-22 and Column 4, lines 30-35 of providing a spray device for drug delivery.
Regarding claim 7, Kotmel discloses a ventilation system (the system as detailed regarding claim 1 above and the mechanical ventilator of Paragraph 22), comprising a mechanical ventilator and the system of claim 6.
Regarding claim 8, said at least three additional lumens are arranged in a wall of said main lumen (as shown in Figure 4 of Kotmel, being disposed between inner and outer concentric walls of 70 and as per Paragraph 27), such that one additional lumen (78 of Kotmel) is located at one side of said main lumen (the upper side as shown in Figure 4), and two additional lumens (76 of Kotmel and 7 of Catalani as detailed above) are located generally opposite to said one side of said main lumen (by way of 76 of Kotmel, 76 of Kotmel being generally on the lower side as depicted and as necessitated by being formed between coaxial tubes by an annular lumen that is divided and taking the relative 12 o-clock position of 7 of Catalani as shown in Figure 3 thereof to be maintained in the modified Kotmel).
Regarding claim 10, said system further comprises a suction source (Figure 7, 158 as per Paragraph 31) and a liquid source (156), and wherein said controller is configured (configured to operate valve 164) for selectively connecting a proximal end of one of said at least three additional lumens (that of aspiration lumen 76) to said suction source or to said liquid source (said liquid source).

Claims 9 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotmel and Catalani as applied to claims 6 and 8 in view of Frass et al., US 5,499,625.
Regarding claim 9, said controller is configured for performing said delivery of said liquid and said suctioning of said liquid via said second and said third additional lumens (76 being an irrigation lumen and 78 an aspiration lumen as per Paragraph 27, the controller configured to control delivery and suctioning  via said lumens by controlling valves as per Paragraph 32).  Kotmel does not disclose said controller to further be configured for performing said venting via said first additional lumen.
 a controller (the capnograph as per Column 5, lines 36-40) configured for performing venting (monitoring via lumen 31, effectively withdrawing gas) via a relative first additional lumen (31, a lumen in addition to lumens 14 and 11 in Figure 3) the first lumen located generally opposite of second and third additional lumens (19 and 32).
Frass and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes for ventilation and monitoring.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Kotmel to further comprise the capnograph of Frass and to modify the tracheal tube of Kotmel to comprise the monitoring lumen of Frass, generally opposite the second and third lumens of Kotmel, thus resulting in Kotmel wherein the monitoring lumen is the first additional lumen rather than 82 of Kotmel and wherein the controller is configured for performing said venting via said first additional lumen.  It would have been obvious to do so for the purpose, as taught by Frass of confirming placement of the airway in a trachea using a capnograph.

Regarding claim 11, Kotmel does not disclose further an analyzing device for analyzing the composition of air leaking from the lungs into said subglottal region, and wherein said controller is configured for selectively connecting a proximal end of one of said at least three additional lumens to the atmosphere or to said analyzing device.
Frass teaches an analyzing device (the capnograph as per Column 5, lines 36-40) for analyzing the composition of air leaking from the lungs into said subglottal region (monitoring via lumen 31, effectively withdrawing gas and monitoring the composition thereof) and a configuration (the connector of connectors 35 and 36 connected to 31) for selectively connecting a proximal end of a relative first additional lumen (31, a lumen in addition to lumens 14 and 11 in Figure 3) to the atmosphere or to said analyzing device, the first lumen located generally opposite of second and third additional lumens (19 and 32).


Regarding claim 12, said controller is configured for measuring flow during said suction (having flow monitoring means as per Paragraph 32), and to connect said proximal end of said one of14 said at least three additional lumens to said analyzing device (via the connector of Frass in the modified Kotmel) responsively to said measured flow.
Regarding claim 13, said controller is configured for terminating said analysis (the capnograph monitoring being used to confirm placement in Frass thus so configured either following confirmation or by decoupling at the connector) and said delivery of said liquid prior to said suctioning of said liquid (as when aspiration is initiated following irrigation as per Paragraph 34 of Kotmel).

Claims 14-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotmel and Catalani in view of Frass et al., US 5,499,625.
Regarding claim 14, Kotmel discloses a method of ventilation (the method of ventilating of Paragraph 15, particularly by way of the embodiment of Paragraph 27 of device 10) of a patient through a trachea (as per Paragraph 22), the method comprising introducing an tracheal tube through the trachea (positioning within the trachea as per Paragraph 22, as shown in Figure 7), the tracheal tube (Figure 1, device 10 as per Paragraph 22, particularly the embodiment having the cross section of Figure 4) having a main lumen (18), a cuff (20), mounted at a distal end (clinician-distal) of the tracheal tube, to be located in the subglottal region of the patient (located in the trachea as recited) a cuff inflation lumen for inflating said cuff (80) and at least three additional lumens (76 and 78) other than said main lumen and said cuff inflation lumen, connecting a proximal end of the tracheal tube to a mechanical ventilator (the recited ventilator of Paragraph 22, connected via 16 at the proximal end of 12) to deliver a breathing gas into a lung of the patient; and via two additional lumens, delivering liquid to a continuous volume (the volume being the entire airway below the glottis including between the vocal cords and trachea as per Paragraph 22, 76 being an irrigation lumen), suctioning of liquid from said volume wherein said volume extends within the subglottal region (in the trachea as per paragraph 22 thus in the subglottal region) from said cuff to the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use) wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port, as shown in Figure 1 wherein the cuff inflation lumens terminate at the upper end as depicted)  outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual cuff, as shown in Figure 1). While said additional lumens are configured for venting as part of the assembly of 10, particularly by forming a seal, controlling secretions and ventilating, Kotmel does not disclose venting the subglottal region via at least three additional lumens. (76, 78), other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume (the volume being the entire airway below the glottis including between the vocal cords and trachea as per Paragraph 22, 76 being an irrigation lumen), for suctioning liquid from said volume (78 being an aspiration lumen), and for venting said volume (78 being an aspiration lumen thus venting in the sense of providing an outlet for liquid) wherein said volume is extends within the subglottal region (in the trachea as per paragraph 22 thus in the subglottal region) from said cuff and the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use) wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port, as shown in Figure 1 wherein the cuff inflation lumens terminate at the upper end as depicted)  at said volume (the irrigation port and  the aspiration lumen each being in direct communication with said volume,) outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual cuff).  While Kotmel discloses two lumens as claimed, Kotmel does not disclose a third or further  additional lumens, other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume, for suctioning liquid from said volume, and for venting said volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient, wherein each of said at least three additional lumens ends with a port at said volume and outside any cuff of the tracheal tube.
Catalani teaches a lumen (Figure 1, cannula 7 as per Column 2, lines 57-65) of a tracheal tube (1 of Catalani as per Column 2, lines 36-40) other than the main lumen (the lumen of tube 2 as per Column 2, lines 40-45 in Catalani) and cuff inflation lumen (5 of Catalani), configured for delivering liquid to a continuous volume (drug delivery as per Column 4, lines 30-35), wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient (above cuff 4 in Catalani as in use, Catalani being drawn to an endotracheal tube), wherein said at least three additional lumens ends with a port (any unit of holes 14 above or to the clinician-proximal of cuff 14 as per Column 3, lines 30-35 of Catalani) at said volume and outside any cuff of the tracheal tube (being above and outside of cuff 4).
Catalani and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify tube of Kotmel to further comprise the drug delivery lumen of Catalani thus resulting in Kotmel comprising at least three additional lumens (76 and 78 of Kotmel and 7 of Catalani) other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume, for suctioning liquid from said volume, and for venting said volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient, wherein each of said at least three additional lumens ends with a port at said volume and outside any cuff of the tracheal tube.  It would have been obvious to do so for the purpose, as taught by Catalani in Column 3 lines 18-22 and Column 4, lines 30-35 of providing a spray device for drug delivery.
Frass teaches an analyzing device (the capnograph as per Column 5, lines 36-40) for analyzing the composition of air leaking from the lungs into said subglottal region (monitoring via lumen 31, effectively withdrawing gas and monitoring the composition thereof) and a configuration (the connector of connectors 35 and 36 connected to 31) for selectively connecting a proximal end of a relative first additional lumen (31, a lumen in addition to lumens 14 and 11 in Figure 3) to the atmosphere or to said analyzing device, the first lumen located generally opposite of second and third additional lumens (19 and 32).
Frass and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes for ventilation and monitoring.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Kotmel to further comprise the capnograph and connector of Frass and to modify the tracheal tube of Kotmel to comprise the monitoring lumen of 
Regarding claim 15, said at least three additional lumens are arranged in a wall of said main lumen (as shown in Figure 4, being disposed between inner and outer concentric walls of 70 and as per Paragraph 27, the disposition of the lumen of Frass in the modified Kotmel being in a wall as well, as taught by Frass), such that a first additional lumen is located at one side of said main lumen, and a second and a third additional lumens are located generally opposite to said one side of said main lumen (the second and third lumens being at the lower side of the tube as depicted in Kotmel, and the lumen of Frass in the modified Kotmel being opposite two additional lumens as taught by Frass thus at a side opposite the second and third additional lumens in the modified Kotmel).
Regarding claim 16 said venting is via said first additional lumen (withdrawing of gas for capnography as taught by Frass), and said delivery of said liquid and said suctioning of said liquid are via said second and said third additional lumens (the second and third lumens of Kotmel being irrigation and aspiration lumens as per Paragraph 27).
Regarding claim 17, said suctioning of said liquid is by a suction source (Figure 7, 158 as per Paragraph 31) and said delivery of said liquid is by a liquid source (154), and wherein the method comprises selectively connecting a proximal end of one of said at least three additional lumens to said suction source or to said liquid source 
Regarding claim 18, said method further comprises analyzing the composition of air leaking from the lungs into (the step of monitoring by capnography of Frass in the modified Kotmel as detailed regarding claim 14 above) and entering a respective port of one lumen of said at least three additional lumens within said volume (entering the distal end of 82 of Kotmel).
Regarding claim 19, said method further comprises measuring flow (having flow monitoring means as per Paragraph 32) during said suctioning of said liquid, and connecting a proximal end of said one of said at least three additional lumens to an analyzing device (connecting to the capnograph of Frass in the modified Kotmel) for analyzing said composition of said air responsively to said measured flow.
Regarding claim 20, said method further comprises terminating said analysis (the capnograph monitoring being used to confirm placement in Frass thus so configured either following confirmation or by decoupling at the connector) and said delivery of said liquid prior to said suctioning of said liquid (as when aspiration is initiated following irrigation as per Paragraph 34 of Kotmel).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                            
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619